ON RETURN TO REMAND

TAYLOR, Presiding Judge.
The appellant, Terry Lee Ponder, was convicted of murdering Mary Angela Vincent *292and Carol Quick Myrick. The murders were made capital because two or more persons were' killed as the result of one cause of conduct. See § 13A-5-40(a)(10), Code of Alabama 1975. The appellant was sentenced to death by electrocution.
We remanded this cause to the Circuit Court for Cullman County so that the trial court could vacate the appellant’s sentence of death and sentence the appellant to life in the penitentiary without the possibility of parole, because the trial court, when fixing the sentence, relied on an aggravating circumstance not contained in § 13A-5-49, thereby rendering a death sentence unlawful. Ponder v. State, 688 So.2d 280 (Ala.Cr.App.1996).
The trial court has complied with our directions, vacated the appellant’s sentence of death, and sentenced the appellant to life in the penitentiary without the possibility of parole. Therefore, the appellant’s conviction and his sentence to life imprisonment are due to be affirmed.
AFFIRMED.
All the Judges concur.